RESCRIPT
I-IAHN, J.
A careful consideration of the evidence in this case shows that the verdict is contrary to the evidence and the weight thereof. It is highly improbable that the plaintiff looked towards the defendant’s car at the time she stepped from the curbstone onto the roadway of Empire Street and that at the same time she saw the car standing still.
The testimony of disinterested witnesses, as well as all of the probabilities, tend to show that when the plaintiff loft the curbstone at the northwest corner of Empire and Westminster Streets, she was paying attention ro an automobile, or automobiles, at the northwesterly corner of Empire and Westminster Streets, and did not at said time look towards the defendant’s car and that she either mistook the traffic officer’s signal for the car to proceed in a northerly direction as a signal for her to cross Empire Street or that her attention was directed rather to the automobiles referred to than to the car of the defendant which, according to much of the evidence and particularly the evidence of disinterested witnesses, had started going in a northerly direction for the purpose of crossing Westminster Street and continuing along Empire to Washington Street.
The weight of the evidence is also that the plaintiff walked into the car of the defendant rather than that she was (according to her own testimony) struck by the same.
In view of the above circumstances, the verdict of the jury is contrary to the weight of the evidence.
Defendant’s motion for a new trial granted.
For defendant: Clifford Whipple and Earl A. Sweeney.